Case 1:20-cr-00074-TSK-MJA Document 316 Filed 01/07/21 Page 1 of 5 PageID #: 929



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                   Plaintiff,

       v.                                  Crim. Action No.: 1:20CR74-17
                                                         (Judge Kleeh)

 LOREN DELANEY,

                   Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 297],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On    December    16,    2020,    the     Defendant     Loren      Delaney

 (“Delaney”),     appeared     before   United    States     Magistrate    Judge

 Michael J. Aloi and moved for permission to enter a plea of GUILTY

 to Count Forty-Nine of the Indictment, charging her with Possession

 with Intent to Distribute Crack Cocaine, in violation of Title 21,

 U.S.C., Sections 841(a)(1) and 841(b)(1)(C).              This Court referred

 Defendant’s plea of guilty to the magistrate judge for the purpose

 of administering the allocution, pursuant to Federal Rule of

 Criminal Procedure 11, making a finding as to whether the plea was

 knowingly and voluntarily entered, and recommending to this Court

 whether the plea should be accepted. Delaney stated that she

 understood that the magistrate judge             is not a United States

 District Judge, and Delaney consented to pleading before the

 magistrate judge.
Case 1:20-cr-00074-TSK-MJA Document 316 Filed 01/07/21 Page 2 of 5 PageID #: 930



 USA v. DELANEY                                                     1:20CR74-17
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 297],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Defendant Delaney’s statements during the plea

 hearing    and   the   Government’s       proffer   establishing     that   an

 independent factual basis for the plea existed, the magistrate

 judge found that Defendant Delaney was competent to enter a plea,

 that the plea was freely and voluntarily given, that she was aware

 of the nature of the charges against her and the consequences of

 her plea, and that a factual basis existed for the tendered plea.

 The magistrate judge issued a Report and Recommendation Concerning

 Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 297] finding a

 factual basis for the plea and recommending that this Court accept

 Defendant Delaney’s plea of guilty to Forty-Nine of the Indictment.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.         He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.            Neither the Defendant

 nor the Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 297], provisionally ACCEPTS Defendant Delaney’s guilty

 plea, and ADJUDGES her GUILTY of the crime charged in Count Forty-

 Nine of the Indictment.

                                       2
Case 1:20-cr-00074-TSK-MJA Document 316 Filed 01/07/21 Page 3 of 5 PageID #: 931



 USA v. DELANEY                                                   1:20CR74-17
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 297],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The Probation Officer shall undertake a presentence

 investigation of Delaney, and prepare a presentence investigation

 report for the Court;

       2.    The Government and Defendant Delaney shall each provide

 their narrative descriptions of the offense to the Probation

 Officer by January 21, 2021;

       3.    The presentence investigation report shall be disclosed

 to Defendant Delaney, counsel for Defendant, and the Government on

 or before March 24, 2021; however, the Probation Officer shall not

 disclose any sentencing recommendations made pursuant to Fed. R.

 Crim. P. 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before April 7, 2021;




                                       3
Case 1:20-cr-00074-TSK-MJA Document 316 Filed 01/07/21 Page 4 of 5 PageID #: 932



 USA v. DELANEY                                                    1:20CR74-17
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 297],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.    The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before April

 21, 2021; and

       6.    Counsel may file any written sentencing memorandum or

 statements     and     motions     for   departure   from   the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 April 28, 2021.

       The   magistrate     judge    remanded   Defendant    Delaney    to   the

 custody of the United States Marshals Service.

       The Court will conduct the Sentencing Hearing for Defendant

 on May 27, 2021, at 2:30 P.M., at the Clarksburg, West Virginia

 point of holding court.          If counsel anticipates having multiple

 witnesses    or   an   otherwise     lengthy   sentencing   hearing,   please

 notify the Judge’s chamber staff so that an adequate amount of

 time can be scheduled.

       It is so ORDERED.




                                          4
Case 1:20-cr-00074-TSK-MJA Document 316 Filed 01/07/21 Page 5 of 5 PageID #: 933



 USA v. DELANEY                                                   1:20CR74-17
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 297],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: January 7, 2021


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       5
